DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20030130677 by  Whitman et al. (“Whitman”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 21, Whitman teaches a surgical instrument system (assembly of all elements identified below), comprising: 
a surgical instrument (“surgical device”, Abstract); 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 

a proximal connection portion (“the quick connect coupling 511”, Fig. 8a-b, Para 0073) configured to attach said end effector to said surgical instrument; 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open orientation (Fig. 3), a partially-closed orientation (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed orientation (the fully closed position of Figs. 4-6); and 
at least one sensor configured to detect an orientation of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display (panel 615) (Paras 0093-0095, Fig. 15) comprising a plurality of indicators (618a, 618b, 616, Para 0093-0094), wherein said display 615 is configured to incrementally display discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions/orientations between the open and closed positions/orientations of Figs. 3 and 4, see above, inherently through an intermediate, “partially closed” orientation/position as recited: “data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “incrementally … discrete” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126) by selectively illuminating indicators of said plurality of indicators (Paras 0093-0094 discloses how select indicators of the groups consisting of 618a, 618b, 616 are illuminated in turns, thus “selectively”; regarding “illuminating”, note that at least some of indicators 618a, 618b, 616 are disclosed as configured to emit light, hence “illuminate” – Para 0094: “LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).
Note that the term “orientation” is interpreted as broadly as reasonably permitted, namely in line with the dictionary entry attached to a previous Office Action, i.e. somewhat equivalent to a relative location/position/arrangement (meaning #1b or 3).
Additionally regarding “orientation”, note that although Whitman’s embodiment discussed in more detail shows a linear type of relative displacement of the second jaw 50 relative to the first jaw 80, Whitman equally discloses an alternative embodiment in which jaws rotate/pivot with respect to each other, thus permitting an additional interpretation of “orientation” in the angular sense, per Para 0043: “Alternatively, opposing jaws 50 and 80 may open and close in scissor-like fashion, wherein the first ends 50a and 80a of the second jaw 50 and the first jaw 80 are mechanically connected by a hinge or other rotational element such that the first jaw 80 is rotatably coupled to the second jaw 50.”)

Regarding Claim 27, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an elongate shaft (fastener 533 is shown as elongated, thus may be regarded as a “shaft”, see Fig. 8A-B, Para 0051) ; 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a distal end (left end in Figs 3-4, see 50b, 80b); 
a proximal connection portion (“the quick connect coupling 511”, Fig. 8a-b, Para 0073) configured to attach said end effector to said elongate shaft (shaft 533 is connected to the described end effector at the location of proximal connection portion 511, see above); 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open position (Fig. 3), a partially-closed position (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed position (the fully closed position of Figs. 4-6); and 
at least one sensor configured to sense a position of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display (panel 615)  (Paras 0093-0095, Fig. 15) comprising a plurality of indicia (618a, 618b, 616, Para 0093-0094), wherein said display 615 is configured to sequentially depict (a display is necessarily visible, and necessarily depicts, as it displays a visual representation) discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions between the open and closed positions of Figs. 3 and 4, see above, inherently through any of the intermediate, “partially closed” positions as recited: “data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “sequentially depict”” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126) by selectively illuminating indicia of said plurality of indicia (Paras 0093-0094 discloses how select indicia of the groups consisting of 618a, 618b, 616 are illuminated in turns, thus “selectively”; regarding “illuminating”, note that at least some of indicia 618a, 618b, 616 are disclosed as configured to emit light, hence “illuminate” – Para 0094: “LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).

Regarding Claim 33, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open configuration (Fig. 3), a partially-closed configuration (any of the intermediate configurations between the fully open configuration of Fig. 3 and the fully closed configuration of Fig. 4), and a closed configuration (the fully closed position of Figs. 4-6); and 
a sensor responsive to a change in configuration of said second jaw 50 (either of first or second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display (panel 615) (Paras 0093-0095, Fig. 15) comprising a plurality of indicators (618a, 618b, 616, Para 0093-0094), wherein said display 615 is configured to sequentially display (a display is necessarily visible, and displays as a visual representation) discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions between the open and closed positions of Figs. 3 and 4, see above, inherently through any of the intermediate, “partially closed” positions as recited: “data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “sequentially display” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126) by selectively illuminating indicators of said plurality of indicators (Paras 0093-0094 discloses how select indicators of the groups consisting of 618a, 618b, 616 are illuminated in turns, thus “selectively”; regarding “illuminating”, note that at least some of indicators 618a, 618b, 616 are disclosed as configured to emit light, hence “illuminate” – Para 0094: “LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).

Regarding Claims 22, 28, and 34 (similar language, different dependency), Whitman further teaches a controller 1122 configured to interrogate said at least one sensor 1246/1248 to determine said orientation/position/configuration of said second jaw 50, and wherein said controller 1122 is configured to communicate a discrete step of closure of said second jaw 50 to said display 615 based on said interrogation (Para 0081: “output of the sensors 1246, 1248 is persistent …based on the output signal from the encoders 1106, 1108 …may thereby determine the position”, also Para 0093: “display device 616 may display…data indicative of the gap between second jaw 50 and first jaw 80 as determined in accordance with the output signal of encoders 1106, 1108”).

Regarding Claims 23 and 29 (similar language, different dependency), Whitman further teaches that the at least one sensor 1246/1248 detecting an orientation/position of said second jaw 50 is based on said at least one sensor 1246/1248 detecting a gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between said first jaw 80 and said second jaw 50 .

Regarding Claims 24 and 30 (similar language, different dependency), Whitman further teaches that said at least one sensor 1246/1248 detecting an orientation/position of said second jaw 50 is based on said at least one sensor detecting an angular position of said second jaw 50 relative to said first jaw 80 (in particular, the angular position/orientation detected is the position/orientation at 0° made by the second jaw with respect to the first jaw 80, see Figs. 3-5. In other words, as the gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between the jaws is measured/detected, the angular orientation/position of the second jaw is parallel relative to the first jaw (in fact, it is always parallel, per Figs. 3-5).

Regarding Claims 25, 31, and 35 (similar language, different dependency), Whitman further teaches the display 615 being configured to display/depict when said second jaw 50 is positioned intermediate two discrete steps of closure (e.g. when second jaw 50 is located intermediate/between the fully opened position of Fig. 3 and the fully closed position of Fig. 4, specifically see level “green” (corresponding to a more open second jaw for clamping relatively thicker tissues) described in Para 0126 as being an intermediate level/position/configuration/orientation between fully open (Fig. 3) and level “blue” corresponding to a more closely approximated anvil for clamping thinner tissues.

Regarding Claims 26, 32, and 36 (similar language, different dependency), Whitman further teaches the end effector comprising a staple cartridge (Para 0059: “staple holder 513 includes a cartridge having vertically-disposed slots 5132 … A staple 228… provided in each slot 5132”).

Response to Arguments
Applicant's arguments filed 4/19/2021, regarding the 35 USC 102 rejections over Whitman have been fully considered but they are not persuasive for this reason:
Regarding Applicant’s assertion that Whitman fails to disclose, teach or suggest at least the amendments to independent claim 21 (page 7, 2nd Para), the examiner disagrees, pointing out that, as highlighted by the underlined portions above, Whitman teaches multiple indicators/indicia which are illuminated selectively (details above, with cross-references to Paras 0093-0094 of Whitman) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20090209946by Swayze et al. teaches a similar surgical instrument comprising a display comprising a plurality of indicators (1720-1726, Figs. 26-27) indicating the recited sequences of actions of Claims 21, 27, 33 for different degrees of jaw partial openings (compare various gaps corresponding to different tissue thicknesses: T1 in Figs. 26-27, T2, T3, T4, elsewhere in the Figures). Although the Swayze’s display is not expressly based on an illumination effect of the disclosed indicators, the only modification to arrive at the claimed invention is to replace Swayze’s display with an electronic equivalent thereof, respectively connected to a sensor monitoring the desired thickness/gap levels. 
US Pub 20100065605 by Shelton et al. teaches a similar surgical instrument comprising a display comprising a plurality of indicators (Para 0051: “plurality of light sources 500”, Figs. 8-10) effecting the recited actions of Claims 21, 27, 33 in various degrees, depending on the dimensions (including thickness) of the clamped tissue. 
US Pub 20110288573 by Yates et al. (including incorporated by reference Shelton US Pub 20110062212) teaches a surgical instrument comprising end effector 2712 having a first jaw 2722 and a second jaw 2724 movable as recited (Para 0303, Figs. 103-104), elongate shaft 2740 from which end effector 2712 extends, an electronic display 1002 (Para 0431) displaying a range of detected variables including anvil relative position with respect to the other jaw (Para 0432). Additionally, incorporated-by-reference Shelton-20110062212 discloses a variety of sensors sensing various parameters of the surgical stapler, including intermediate positions of the anvil (corresponding to Yates’ second jaw 2724) during anvil closure (Para 0151).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731